Order entered September 24, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00651-CV

                     IN THE INTEREST OF R.M. AND R.M., CHILDREN

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 296-52721-07

                                            ORDER
          Before the Court is appellant’s September 21, 2015 motion to abate or alternatively,

second motion to extend the briefing deadline.     In her motion, appellant asserts the reporter’s

record is inaccurate and incomplete.      Specifically, she asserts “Exhibit 1 is not what was

admitted. Exhibit 3 is missing entirely.” She seeks abatement, or, in the alternative, additional

time to file her brief, to allow the court reporter an opportunity to file a correct and complete

record.

          From our review of the reporter’s record, it appears Exhibit 1 is “what was admitted,”

and neither party offered an Exhibit 3. However, the reporter’s record is missing “Mother’s

Exhibit 10,” a drawing by the parties’ daughter. Accordingly, we GRANT appellant’s motion to

the extent we ORDER court reporter Janet L. Dugger to file, no later than October 2, 2015, a

supplemental reporter’s record containing “Mother’s Exhibit 10.”           We further ORDER

Appellant to file her brief no later than November 2, 2015.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dugger and the

parties.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE